Citation Nr: 1751859	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-19 687	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a gunshot wound to the right hand.  

2.  Entitlement to a disability rating in excess of 60 percent for the traumatic and surgical partial absence of the left ulnar bone with left hand weakness and tenosynovitis, with healed bone graft and degenerative joint disease of the left wrist.  

3.  Entitlement to a disability rating in excess of 10 percent for gunshot wound residuals of the abdomen (Muscle Group XIX).  

4.  Entitlement to a compensable rating for a gunshot wound scar of the abdomen.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

The Veteran initially requested a hearing before a Veterans Law Judge, but withdrew that request in June 2017.  


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


